Citation Nr: 0932201	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  07-20 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an effective date prior to March 19, 1991, for 
the grant of a 100 percent evaluation for schizophrenia, 
residual type, component.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1965 to 
January 1979.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2005, a statement of the case was issued in June 2007, and a 
substantive appeal was received in June 2007.  In May 2007, 
the Veteran testified at a personal RO hearing.  In his 
substantive appeal, the Veteran requested a Board hearing at 
the local RO.  However, in June 2007, he indicated that 
instead of a hearing at the local RO, he desired a central 
office hearing, which was scheduled in March 2009.  However, 
he subsequently cancelled his hearing in an April 2009 
statement.     


FINDINGS OF FACT

1.  A July 2000 Board decision assigned an effective date of 
March 19, 1991, for the grant of a 100 percent evaluation for 
schizophrenia, residual type, component, which was 
effectuated in an August 2000 rating decision; the Veteran 
did not Appeal the Board's July 2000 decision which assigned 
an effective date of March 19, 1991, to the Court.    

2.  In May 2005, the Veteran filed a claim for an effective 
date prior to March 19, 1991, for the grant of a 100 percent 
evaluation for schizophrenia, residual type, component.  


CONCLUSIONS OF LAW

1.  The July 2000 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002).

2.  In light of the finality of the July 2000 Board decision, 
consideration of whether the criteria for assignment for a 
100 percent evaluation for the Veteran's service-connected 
schizophrenia, residual type, component, prior to March 1991, 
as a free-standing claim is legally precluded.  38 U.S.C.A. 
§ 7104 (West 2002); Rudd v. Nicholson, 20 Vet.App. 296 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000
 
Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 and 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a), provides, among other things, for notice and 
assistance to claimants under certain circumstances.  
Congress, in enacting the statute, noted the importance of 
balancing the duty to assist with "the futility of requiring 
VA to develop claims where there is no reasonable possibility 
that the assistance would substantiate the claim."  Mason v. 
Principi, 16 Vet.App. 129, 132 (2002) (quoting 146 CONG. REC. 
S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  When the law and not the evidence is 
dispositive of the claim, the VCAA is not applicable.  See 
Mason, 16 Vet.App. at 132 (VCAA not applicable to a claim for 
nonservice-connected pension when the claimant did not serve 
on active duty during a period of war); Smith (Claudus) v. 
Gober, 14 Vet.App. 227 (2000) (VCAA did not affect a federal 
statute that prohibited payment of interest on past due 
benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  As the law 
is dispositive in the instant claim, the VCAA is not 
applicable.  Nevertheless, the Board observes that in June 
2005, the RO did send notice to the Veteran in compliance 
with the VCAA. 

Analysis

The present appeal involves the issue of entitlement to an 
effective date prior to March 19, 1991, for the grant of a 
100 percent evaluation for schizophrenia, residual type, 
component.  Once a formal claim for compensation has been 
allowed, 38 C.F.R. § 3.157(b)(1) provides, in pertinent part, 
that the date of a VA outpatient or hospital examination or 
the date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim.  Further, 
38 C.F.R. § 3.157(b)(2) provides that the date of receipt of 
evidence from a private physician or layman will be accepted 
as a claim.  Also, any communication or action indicating an 
attempt to apply for one or more benefits under the laws 
administered by VA from a claimant, his duly authorized 
representative, a member of Congress, or some person acting 
as a next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  

Except as provided in paragraph (o)(2) of 38 C.F.R. § 3.400, 
the effective date of increased evaluations of compensation 
is the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  The effective 
date of an increased evaluation will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise the effective date is the date 
of receipt of claim.  38 C.F.R. § 3.400(o)(2).  

The Board notes that the Veteran has continually filed claims 
for increased ratings and earlier effective dates for his 
service-connected schizophrenia over the years.  
Significantly, a January 1990 Board decision found no clear 
and unmistakable error in a February 1979 rating decision by 
the RO, which assigned a 30 percent rating for the Veteran's 
service-connected schizophrenia, as well as in a November 
1985 rating decision, which assigned a 50 percent rating.  A 
December 1990 Board decision granted a 70 percent rating for 
the service-connected schizophrenia, which was effectuated in 
a January 1991 rating decision and assigned an effective date 
of February 28, 1990.  Subsequently, a June 1993 Board 
decision denied an effective date prior to February 28, 1990.  
Further, a September 1992 rating decision granted a 100 
percent evaluation, effective August 5, 1992.  This decision 
was affirmed by the Board in September 1997.  However, the 
United States Court of Appeals for Veterans Claims (Court) 
subsequently vacated and remanded the September 1997 decision 
in July 1999.  

Subsequently, per the Court remand, in a July 2000 decision, 
the Board determined that an effective date of March 19, 
1991, but no earlier, was warranted for a 100 percent 
disability rating for the Veteran's service-connected 
schizophrenia.  In August 2000, the Veteran filed a Motion 
for Reconsideration, which was denied by the Board in October 
2000.  Further, the Veteran did not initiate an appeal of 
this decision to the Court.  Under the circumstances, the 
July 2000 Board decision became final.  38 U.S.C.A. § 7104.  
In an August 2000 rating decision, the RO effectuated the 
Board's July 2000 decision.  In January 2001, the Veteran 
filed a "notice of disagreement" to the August 2000 rating 
decision.  However, as this issue had already been decided by 
the Board and the RO was merely implementing the Board's 
decision, this communication cannot be deemed a valid notice 
of disagreement.  See Sutton v. Nicholson, 20 Vet. App. 419 
(2006).

Importantly, a separate July 2000 Board decision found that 
there was no clear and unmistakable in the prior January 1990 
and December 1990 Board decisions.  The Court affirmed this 
decision in an October 2001 Order.  In May 2005, the Veteran 
filed a claim seeking an earlier effective date for the award 
of 100 percent for his service-connected schizophrenia.

The Board observes that in a recent case, the Court 
acknowledged that there were two ways to overcome the 
finality of a prior decision assigning an effective date: 
either by showing new and material evidence or clear and 
unmistakable error.  Rudd v. Nicholson, 20 Vet.App. 296 
(2006).

However, with regard to a new and material evidence analysis 
in an earlier effective date claim, such an analysis could 
not bring about an earlier effective date since the proper 
effective date of an award based on a claim to reopen could 
be no earlier than the date on which the request to reopen 
was received.  A July 2000 Board decision granted an 
effective date of March 19, 1991 for the award of 100 percent 
for the Veteran's service-connected schizophrenia.  A Motion 
for Reconsideration was denied.  Further, the Veteran did not 
initiate an appeal from this determination.  Subsequently, 
the Veteran filed a claim for an earlier effective date in 
May 2005.  Thus, a new and material evidence analysis would 
clearly be of no benefit to the Veteran in this case in light 
of the July 2000 final Board decision and the May 2005 claim 
to reopen.

Moreover, clear and unmistakable error has not been alleged 
by the Veteran with respect to the July 2000 Board decision.  
Further, a January 1990 Board decision found no clear and 
unmistakable error in a February 1979 rating decision by the 
RO, which assigned a 30 percent rating for the Veteran's 
service-connected schizophrenia, as well as in a November 
1985 rating decision, which assigned a 50 percent rating.  
Moreover, a July 2000 Board decision, which was affirmed by 
the Court, found that there was no clear and unmistakable 
error in the prior January 1990 and December 1990 Board 
decisions.  The Board observes that under the principle of 
res judicata, once the Board had made a final decision on a 
claim based on clear and unmistakable error, that particular 
claim of clear and unmistakable error may not be raised 
again.  See Link v. West, 12 Vet.App. 39, 44 (1998) (quoting 
Russell v. Principi, 3 Vet.App. 310, 315 (1992) (en banc)).

In sum, there can be no freestanding claim for an earlier 
effective date because to allow such a claim would be 
contrary to the principle of finality set forth in 38 
U.S.C.A. § 7104.  Thus, the finality of the July 2000 Board 
decision precludes an attempt to claim an earlier effective 
date for the assignment of a 100 percent disability rating.  
Thus, an effective date prior March 19, 1991 for a 100 
percent disability is not warranted.  The Board may not grant 
a benefit that the appellant is not eligible to receive under 
statutory law.  See Davenport v. Principi, 16 Vet. App. 522 
(2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  In other 
words, Congress enacts federal laws authorizing monetary 
benefits, and, unless an individual meets all of the 
requirements of a particular law, he or she is not entitled 
to the benefit; and the benefit cannot be awarded, regardless 
of the circumstances.  See Sabonis v. Brown, 6 Vet.App. 426 
(1994).  
  

ORDER

The appeal is denied.  


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


